Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-22-00501-CR

                                        Domingo TAMAYO,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0676-W4
                           Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: September 7, 2022

DISMISSED

           Appellant, proceeding pro se, seeks to appeal the dismissal of his post-conviction

application for writ of habeas corpus filed pursuant to article 11.07. See TEX. CODE CRIM. PROC.

ANN. art. 11.07, § 4(a). Under the exclusive procedure outlined in article 11.07, only the convicting

trial court and the Court of Criminal Appeals have jurisdiction to review the merits of a post-

conviction habeas petition; there is no role for the intermediate courts of appeals in the statutory

scheme. Id. art. 11.07, § 5 (providing “[a]fter conviction the procedure outlined in this Act shall

be exclusive and any other proceeding shall be void and of no force and effect in discharging the
                                                                                     04-22-00501-CR


prisoner”). Only the Court of Criminal Appeals has jurisdiction to grant post-conviction release

from confinement for persons with a felony conviction. TEX. CODE CRIM. PROC. ANN. art. 11.07,

§ 3; Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re Stone, 26 S.W.3d 568,

569 (Tex. App.—Waco 2000, orig. proceeding). The intermediate courts of appeals have no

jurisdiction over post-conviction writs of habeas corpus in felony cases. Bd. of Pardons & Paroles

ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.

1995) (orig. proceeding); see In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio

1998, orig. proceeding); Ex parte Ngo, No. 02-16-00425-CR, 2016 WL 7405836, at *1 (Tex.

App.—Fort Worth Dec. 22, 2016) (mem. op., not designated for publication) (appeal dismissed

for lack of jurisdiction).

        Accordingly, on August 12, 2022, we ordered appellant to show cause in writing why this

appeal should not be dismissed for lack of jurisdiction. Appellant’s response did not establish that

we have jurisdiction over this appeal. Accordingly, we dismiss this appeal for want of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-